Citation Nr: 0709371	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  04-33 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1957 to October 1957 and from November 1961 to 
August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas which denied service connection 
for a bilateral foot disability.


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's bilateral foot disability is not related to his 
military service. 


CONCLUSION OF LAW

A bilateral foot disability was not incurred in or aggravated 
by military service. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for a 
bilateral foot disability. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated June 27, 2003 including a request for evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a March 6, 2003 letter 
and in the above-referenced June 2003 letter, whereby the 
veteran was advised of the provisions relating to the VCAA.  
Specifically, the veteran was advised in the June 2003 letter 
that VA would assist him with obtaining "all records held by 
Federal agencies to include . . . service medical records or 
other military records, and medical records at VA 
hospitals."  With respect to private treatment records, the 
same letter informed the veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records.  Furthermore, the VA included Form 21-4142, 
Authorization and Consent to Release Information, which the 
veteran could complete to release private medical records to 
the VA.  

The June 2003 letter further emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original]  

The RO additionally requested that the veteran should submit 
"[a]ny or all of the following listed evidence."  An 
exhaustive list of potential evidence was then provided 
including, inter alia, the "dates of medical treatment 
during service," "[r]ecords and statements from service 
medical personnel (nurses, corpsmen, medics, etc.)," 
"[e]mployment physical examinations," and "[i]nsurance 
examination reports."  The veteran was also advised to send 
"any medical reports you have" and was informed in both 
letters that "[i]t's still your responsibility to support 
your claim with appropriate evidence."  This request 
substantially complies with the requirements of 38 C.F.R. § 
3.159(b) in that it informed the veteran that he could submit 
or identify evidence other than what was specifically 
requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot by the Board's denial of 
service connection herein.  In other words, any lack 
advisement as to those two elements is meaningless, because a 
disability rating and effective date are not, and cannot be, 
assigned in the absence of service connection.  The veteran's 
claim is being denied because of element (3), the connection 
between the veteran's service and the disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to these crucial 
elements.  

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to render 
a decision.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the veteran's service 
medical records for his two periods of service and provided a 
VA examination in July 2004.  The report of this examination 
reflects that the examiner reviewed the veteran's past 
medical history, recorded his current complaint, conducted an 
appropriate examination and rendered a diagnosis and 
opinion. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran secured the services of a veterans 
service organization.  He has been afforded the opportunity 
to present evidence and argument in support of his claim.  He 
has declined the opportunity to participate in a hearing 
before a Veterans Law Judge. 

Accordingly, the Board will proceed to a decision.  



Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." 38 C.F.R. § 3.303(b).  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
veteran's claim. 38 C.F.R. § 3.303(b).

Analysis

In this case, the veteran was diagnosed as having bilateral 
bunions with hallux valgus during a July 2004 VA examination.  
Hickson element (1) has therefore been satisfied.  

With respect to Hickson element (2), the medical evidence of 
record shows that within nine days of enlisting the veteran 
was seen for pressure calluses and a plantar wart on his 
right foot.  During the veteran's re-enlistment physical four 
years later (November 1961) the veteran complained of, and 
was diagnosed with calluses on both feet.  He was later seen 
for corns on his left foot, and he was diagnosed with pes 
planus during his separation examination.  Hickson element 
(2) is therefore met. 

With respect to critical element (3), medical nexus, the only 
competent medical opinion of record is that of the July 2004 
VA physician, who indicated that there was no relationship 
between the veteran's current foot problems and his military 
service many decades earlier.    

The veteran has not submitted any evidence to the contrary; 
the above mentioned physician's opinion is the only medical 
opinion in the record.  As was explained in the Board's VCAA 
discussion above, the veteran has been accorded ample 
opportunity to submit evidence in support of his claim; he 
has not done so.  
See 38 U.S.C.A. § 5107(a) (2002) [the claimant has a 
responsibility to support a claim for VA benefits.]

To the extent that the veteran himself contends that a 
medical relationship exists between his bunions and his 
military service, his lay opinion is entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992)  Any such statement offered in support of the 
veteran's claim by him does not constitute competent medical 
evidence and cannot be accepted by the Board.  See also 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

The veteran has evidently not contended that he has had foot 
problems continually after service.  In any event, there is 
no evidence of any medical treatment for any foot disorder in 
the four and a half decades after service.  The veteran 
specifically denied any such treatment during the July 2004 
VA examination.  See Voerth v. West, 13 Vet. App. 117, 120-1 
(1999).  Accordingly, the continuity provisions of 38 C.F.R. 
§ 3.303(b) are not for application. 

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's current foot 
problems are not related to his military service.  
Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the claim fails on this basis.

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral bunions.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for a bilateral foot disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


